Citation Nr: 1411980	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastritis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1976 to December 1979 and from October 1981 to November 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision issued by the AMC. 

In October 2008, the appeal was remanded to afford the Veteran a Travel Board hearing.  The Veteran and his representative were notified of the date of the hearing in February 2008.  The Veteran, however, failed to report for the hearing, and thus the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In January 2012, the appeal was remanded again to afford the Veteran a VA examination.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hiatal hernia with gastritis has not been productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for hiatal hernia with gastritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7346 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his hiatal hernia with gastritis.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA examinations in August 2004 and November 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Board acknowledges that the VA examiners did not review the Veteran's claims file.  However, taken together, these examinations are sufficient to adjudicate the Veteran's claim; the VA examiners noted the history of the disability, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).

The Board is further satisfied that the RO has substantially complied with its January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As directed by the Board, the RO afforded the Veteran a VA examination.  The Veteran, however, failed to report for the scheduled examination and offered no good cause for his absence.  In February 2012, the RO contacted the Veteran to obtain an updated mailing address.  The RO then scheduled an examination, which was cancelled by the Veteran in May 2012.  Examinations were then rescheduled in April 2013, and the Veteran failed to appear.  The Board is entitled to presume he received adequate notice of this rescheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  He has offered no good cause for his failure to attend. In a March 2014 brief, his representative noted the Veteran's failure to report but also offered no good cause for his absence.

Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran an updated VA examination have been made and VA has no further duty to assist in this regard.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected hiatal hernia with gastritis is currently evaluated at 10 percent disabling.  Under the applicable criteria, a 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The regulations provide that diagnostic codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Consequently, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Therefore, separate evaluations for the Veteran's gastritis and hiatal hernia are not available.

The Veteran was seen by a private physician in May 2000.  He complained of indigestion, nausea, and occasional vomiting.  The Veteran rated his indigestion as a 8 out of 10 without medication.  The Veteran denied experiencing hematemesis, hematochezia, melena, shortness of breath, chest pain, or palpitations.  The physician provided an assessment of GERD or gastritis.

Private treatment records from May 2001 show complaints of indigestion, rectal bleeding, occasionally nausea and cramps.  The Veteran denied any black stools, light headedness, vomiting, dizziness, chills, weight loss, night sweats, chest pains, palpitations, or skipped beats.  On examination, the Veteran presented with positive bowel sounds and epigastric tenderness to deep palpation.  The examiner did not observe any distension, masses, guarding, rebound, referred pain, organomegaly to percussion or hernias.  The assessment was bloody stools, heme positive stools, resistant severe indigestion with GERD, peptic ulcer, and digital paronychia.  A colonoscopy and EGD was recommended. 

The Veteran underwent a colonoscopy and EGD in May 2001, which revealed mild internal hemorrhoids without bleeding.  It was also noted that the Veteran had small diverticulosis in the sigmoid.  There was no evidence of polyps, masses, or bleeding. 

Following the colonoscopy and EGD, the Veteran was seen by a private physician on several occasions in May 2001.  The Veteran reported abdominal pain, which he rated as a 6 out of 10.  The Veteran stated that his pain improved with medication.  He also complained of black stools, indigestion, and abdominal pain after fatty meals.  The Veteran denied fevers, chills, night sweats, or dizzy spells.  There was no evidence of distension, masses, guarding, rebound, referred pain.  However, the physician noted an increased tympany to percussion and tenderness to deep palpation.  The Veteran also presented with mild to minimum inflammation of the gastric mucosa and duodenal mucosa.  The assessment was resisting gastritis and possible cholecystitis or cholelithiasis.  

September 2001 private treatment records show complaints of chest pain and shortness of breath.  X-ray findings of the chest show no abnormalities.  The Veteran was seen again in May 2002 for chest pain.  After conducting tests, including a stress test, the physician provided an impression of mild inferior ischemia. 

August 2002 private treatment records show complaints of diarrhea, vomiting, bloody stools, abdominal tenderness and pain.  The Veteran also reported experiencing palpitations.  

In September 2002, the Veteran was diagnosed with abdominal pain, bronchitis, and resistant gastritis.  X-ray findings show no abnormalities involving the gallbladder, liver, pancreas or right kidney

The Veteran was afforded a VA examination in August 2004.  The Veteran reported a history of gastritis, bleeding peptic ulcer disease, hematemesis, and mild internal hemorrhoids.  The Veteran stated that he has had stomach problems since service, including multiple episodes of chronic vomiting.  He reported on and off diarrhea that occurs approximately three times a month.  The VA examiner noted that the Veteran experiences epigastric pain, nausea, and vomiting after eating fried food.  The Veteran stated that these symptoms occur three or four times per month.  He reported responding well to medication.  The VA examiner found no signs of anemia.  On examination, the Veteran demonstrated mild to minimal epigastric tenderness upon deep palpation.  The diagnosis was bleeding peptic ulcer disease.  In a December 2004 medical opinion, the VA examiner noted that the Veteran's current symptoms more likely than not started in service.  

X-rays findings from September 2004 show a small hiatal hernia, with no evidence of reflux.  Images of the Veteran esophagus, stomach, and duodenum were normal. 

The Veteran was afforded another VA examination in November 2006.  The Veteran complained of heartburn, epigastric pain, and nausea two to three times a week.  He stated that he experiences pyrosis whenever he "cheats" on his meals.  The VA examiner noted that the Veteran's heartburn and epigastric pain is usually precipitated by eating specific foods.  The Veteran denied experiencing dysphagia of solids or liquids, recent hemoptysis, hematemesis, melena or regurgitation of food.  On examination, the Veteran's abdomen was mildly tender at the upper quadrant.  The VA examiner diagnosed gastroesophageal reflux disease and gastric ulcers.  

Private treatment records from September 2008 show normal bowl sounds and no masses or tenderness in the abdomen.  September 2008 X-ray findings also show normal gas pattern, no abnormal masses or radiopaque foreign body.  

The Veteran's wife submitted a statement in February 2007, where she claims that the Veteran frequently vomits after meals.  She reported that he "throws up" at least four times a week, and lost his job as a truck driver because of his frequent vomiting.

VA treatment records from September 2012 show complaints of burning, dull, and occasionally sharp shoulder pain, which the Veteran rated as a 5 out of 10.  On examination, the Veteran exhibited a fairly symmetric range of motion on the right shoulder.  The physician noted a lack of full forward motion.  X-rays show no acute bony abnormalities, except for some acromioclavicular joint arthropathy.  MRI results, however, show partial thickness tear of the infraspinatus.  The physician provided an impression of right shoulder pain and recommended therapy. 

Based on the medical evidence of record, the Board finds that a higher initial rating in excess of 10 percent is not warranted.  There is no evidence that the Veteran's epigastric pain, pyrosis, or regurgitation is accompanied by any substernal, arm or shoulder pain that is productive of considerable impairment of health.  The Veteran denied experiencing any chest pain, palpitations, or shortness of breath during private examinations in May 2000 and May 2001.  The August 2004 and November 2006 VA examination reports also do not show complaints of substernal, arm or shoulder pain.  The Board notes that the Veteran reported chest pain in September 2001 and May 2002 as well as shoulder pain in September 2012.  However, there is no indication that these symptoms along with his epigastric pain, pyrosis, and regurgitation are productive of considerable impairment of health.  In fact, the Veteran's symptoms can be controlled.  Both the August 2004 and November 2006 VA examiners noted that the Veteran's symptoms are primarily triggered by eating certain foods.  Specifically, the November 2006 examiner found that the Veteran would not experience pyrosis if he did not "cheat" on meals.  Moreover, during a May 2000 private examination, the Veteran stated that his symptoms improve with medication.  Therefore, based on the evidence on record, a rating in excess of 10 percent is not warranted. 

In addition to the medical evidence, the Board has considered the statements of the Veteran and his wife in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as pain, reflux, and regurgitation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of these disabilities.  Therefore, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Here, the August 2004 and November 2006 VA examiners did not observe any substernal, arm or shoulder pain.  The examiners also did not indicate that the Veteran's symptoms cause considerable impairment to his health.  Therefore, the Board finds that these medical findings are more probative than the Veteran's assessment of the severity of his disability

In short, based on the medical evidence and the Veteran's contentions, the Board finds no provision in which to assign the Veteran an initial rating greater than 10 percent for his hiatal hernia.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected disability.  Further consideration of TDIU is not warranted.

There has been no showing that the Veteran's disability picture was not contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for his service-connected disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a service connected hiatal hernia with gastritis. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


